Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
2.	This office action is in response to the claims filed on December 02, 2020 and further in response to a telephonic communication with the applicant’s representative, Jon Gibbons, on January 19, 2021 (“January Communication”).
3.	Claims 1-6 and 8-21 are pending.
4.	Claim 7 is canceled.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in the January communication.
7.	Please replace all prior versions of the claims with the attached amended claims, wherein,
	a.	Claims 1-6 and 8-21 are pending.
	b.	Claim 7 is canceled.

Allowable Subject Matter
8.	Claims 1-6 and 8-21 are allowed.

Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance:
10.	The closed prior arts of record:
	c.	TORU et al. (JP 2003-162591 A) (“TORU”)
	d.	AICHROTH et al. (US 20120167189 A1) (“AICHROTH”)
	e.	Picken (US 20100286998 A1) (“Picken”)
	f.	Fawer (US 20120227099 A1) (“Fawer”)
	g.	 Kirovski et al. (US 8438068 B2) (“Kirovski”)

11.	TORU generally discloses a system and method for managing the contract of Service Level Agreement (SLA) between users and service providers, monitoring the quality of services provided to the users, and performing a control measure among the user, the service provider (i.e., a content provider), and the insurance company when a service quality violation happens. A service quality assurance system guarantees the quality of services provided to users by service providers when a quality assurance service contract is concluded with the providers. When a user makes a contract with a provider, a quality assurance contract value for reliability, stability, etc. is determined. If the service quality provided is lower than the quality assurance contract value, part of the fee is refunded to the user based on the contract. 



13.	Picken discloses a system and method for providing both healthcare service providers and healthcare product providers a forum for marketing their services directly to healthcare consumers with the system facilitating the payments from the consumers to the providers. The system provides a transaction guarantee offer to the consumer when the consumer purchases a service or product. The consumer can complete a customer satisfaction survey, and the system stores and compiles customer satisfaction survey data to calculate and assign quality scores. These quality scores are displayed alongside subsequent product offerings.

14.	Fawer discloses a system and method for rating an asset. The system collects raw data associated with different entities, such as an applicant, a borrower, a sponsor, and a guarantor, and the collected data is scrutinized, reviewed, studied, and/or evaluated in accordance with objective criteria to arrive at a stage one rating. The stage 

15.	Kirovski discloses seller's reputation quantification techniques that quantify in monetary terms a risk of dissatisfaction to a potential buyer of a product or service from a seller in an online consumer market. The buyer can provide feedback associated with the purchase, such as positive feedback if the buyer is satisfied with the outcome of the transaction, or negative feedback if the buyer is dissatisfied with the received product or service. The seller’s reputation is affected if the seller accepts negative feedback and the buyer does not initiate the refund process.  

16.	The references TORU, AICHROTH, Picken, Fawer, and Kirovski, disclose as previously discussed.

17.	The references, however, do not teach at least:
	h.	generating, using the zero-knowledge verifiable computing platform, a unique token associated with the user and generating a first proof in which a signature is validated without revealing which user it is associated, the first proof is based on trusted computing or secure boot attestation;
	i.	sending from the zero-knowledge verifiable computing platform the unique token that has been generated with the first proof to the user;
	j.	receiving, at the zero-knowledge verifiable computing platform, from the user the unique token indicative of a user reputation score, using a zero-knowledge 
	k.	confirming, at the zero-knowledge verifiable computing platform, that a signature of the unique token is valid; 
	l.	identifying, at the zero-knowledge verifiable computing platform, a minimum reputation score required by a content owner for content to be delivered as part of the service and that the request for service provided by a service provider requires additional reputation score available to a guarantor of the service;
	m.	receiving, at the zero-knowledge verifiable computing platform, from the guarantor of the service at least a portion of the guarantor of service reputation score available to the guarantor of the service, wherein the user, the service provider and the guarantor of the service are separate parties;
	n.	generating a second proof based on the zero-knowledge protocol; and
o.	sending, using the zero-knowledge protocol to ensure privacy of the user, content from the service provider to a content media player application on a user device along with the second proof.

18.	Therefore, the claims of the instant application are not obvious over TORU, AICHROTH, Picken, Fawer, and Kirovski for the reasons given above. See also the applicant’s arguments filed on December 2, 2020 for additional reasons for allowance.



20.	Additionally, the combination of TORU, AICHROTH, Picken, Fawer, and Kirovski clearly destroys the intent and purpose of TORU taken alone and/or in view of AICHROTH, Picken, Fawer, and Kirovski use of, for example, a network management device to connect the user devices with the system, and quality monitors provided to the user devices to collect the quality information.

21.	Accordingly, the present invention is distinguishable over TORU taken alone and/or in view of AICHROTH, Picken, Fawer, and Kirovski for this reason as well.

22.	Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.



24. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
26.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
27.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
28.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 





/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/MAMON OBEID/Primary Examiner, Art Unit 3685